PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is' hereby stipulated and agreed, by and between George R. Call, as Executor of the Estate of George C. Call, deceased, Call Bond and Mortgage Company, a corporation, Appellants, .and Sioux Building Corporation, Appellee, by their respective counsel, that the above entitled cause be dismissed without costs to any party. On consideration whereof it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed without costs to any party, pursuant to the foregoing stipulation.